Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10-Dec-2021 have been fully considered but they are not persuasive. The rejections of claims 1, 4-6 and 8 have been maintained.

Applicant argues (pg. 8) that the reference to Jeong is silent regarding the claimed selective engagement between the elements (100, 400) that read on the “limiting member” and “adjusting member” respectively. Applicant also argues that Jeong is silent regarding highest and lowest position of the adjusting member (element 400). 
Jeong discloses that elements (100, 400) can be selectively engaged in one of many forward positions (¶ 42, 79). In light of the specification, which corresponds the highest clamping table with the maximum pivot position (pg. 8, 9-11) and the lowest clamping table with the original position (pg. 7, 21-25), the limitations “highest position” and “lowest position” have been interpreted as setting forth the maximum tilt position and original position of the adjusting member respectively.  Therefore, Jeong’s disclosure of a foremost position meets the limitation “highest position” and of a rearmost position (original position) meets the limitation “lowest position”. With respect to the claimed forces applied by the reset members, the claims fail to patentably distinguish the recovery forces recited from the biasing forces discloses by Jeong’s 

Applicant argues (pg. 10) that the reference to Little is silent regarding the highest and lowest position of the adjusting member (50, 58), as well as regarding the claimed force provided to the adjusting member. As mentioned previously, the specification sets forth that the highest clamping table corresponds with the maximum pivot position (pg. 8, 9-11) and the lowest clamping table corresponds with the original position (pg. 7, 21-25); such that, the limitations “highest position” and “lowest position” have been interpreted as setting forth the maximum tilt position and original position of the adjusting member respectively.  Accordingly, Little discloses the highest position by the maximum tilt position (shown in fig. 5C), and the lowest position by the original position (shown in fig. 3 & 5A).  As for the claimed forces, the claims fail to patentably distinguish the forces recited from the spring (36, 62) biasing forces disclosed by Little, considering the claimed forces and the prior art forces yield the same functions.



Information Disclosure Statement
The information disclosure statement filed 10-Dec-2021 does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the non-patent literature (NPL) listed that is not in the English language.  The 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the fifth paragraph of claim 1, the second reset member is defined as“a force holding the adjusting member in position when the adjusting member is located at the highest position relative to the limiting member”.  The specification does not describe the second reset member applying a force that holds the adjusting member in its highest position.  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1- in the fifth paragraph, the second reset member is defined as providing “a force holding the adjusting member in position when the adjusting member is located at the highest position relative to the limiting member”.  The first reset member is defined as providing an acting force to the adjusting member, and the second reset member is defined as providing an acting force to the limiting member.  The claim fails to clearly and distinctly set forth how the second reset member provides a force to the adjusting member as recited.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2015/0375649).

a mounting base (300) configured to be connected to a car seat (via stay rod 730);
an adjusting member (400) rotatably mounted on the mounting base (¶ 57) and configured to be connected to a car headrest (¶ 34);
a first reset member (720) deformably mounted between the adjusting member and the mounting base (with reference to fig. 1 and ¶ 57 & 74, reset spring 720 is mounted on a shaft that is disposed between the adjusting member 400 –the front end 310 of the base 300 – and the rear end 320 of the base 300) to provide a first recovery force to the adjusting member when moved away from the mounting base (the spring 720 is mounted in a biased state, to automatically move the headrest backwards and thus meets the limitation “deformably mounted”, ¶ 73);
a limiting member (100) driven by the adjusting member (400) to be rotatably mounted on the mounting base (¶ 52) and having clamping tables (teeth 150) formed on a side face thereof (fig. 2) to be selectively engaged with the adjusting member (the teeth 150 engage teeth 240 of the adjusting member 400- ¶ 59, 76), so that the adjusting member has a lowest position (fig. 6, 10- 1STEP) and a highest position (foremost position, ¶ 80) relative to the limiting member; and
a second reset member (710) deformably mounted between the limiting member (100) and the mounting base (¶ 72- the spring 710 is mounted to apply an elastic force on the member 100 in both engaged and disengaged states, and thus reads on “deformably mounted”) to provide a second recovery force to the limiting member when 
wherein when the adjusting member is back to the lowest position, the limiting member is moved under influence of the second recovery force (¶ 80-81).
	Jeong’s second reset member (gear spring 710) has a forward and rearward acting force (¶ 72) for maintaining the engaged and disengaged states of the teeth (150, 240), recited as “clamping tables”, of the limiting member (limiting gear 100) and the adjusting member (via its adjusting gear 200) respectively. In order to reset the adjusting member (400): the adjusting member is moved forward along with its adjusting gear (200), which is against the acting force of the second reset member (that maintains the engaged state of the teeth, ¶ 76); the adjusting gear (200) in turn moves the limiting member (100) to a foremost position (via catches 140, 230), thereby disengaging the teeth (¶ 76); the acting force of the second reset member (spring 710) maintains the limiting member (100) in its foremost and disengaged position, allowing the first reset member (spring 720) to return the adjusting member (400) toward a rearmost position (via transmission bracket 500) until plate (401) of the adjusting member acts on the limiting member (100) to once again engage the teeth (¶ 80, the teeth being maintained in the engaged state by the acting force of the second reset member 710).

Claim 4- Jeong discloses the self-reset adjusting mechanism according to claim 1, wherein the first reset member (720) is a torsion spring (fig. 7-8), one end of the torsion spring is fixed to the adjusting member (fig. 1, 7 show the bracket 500 fixes one 
Claim 5- Jeong discloses the self-reset adjusting mechanism according to claim 1, wherein the second reset member (710) is a special-shaped torsion spring (omega shape, ¶ 72), and comprises a first connection segment, an arc segment connected to the first connection segment, and a second connection segment connected to the arc segment, the first connection segment and the second connection segment are located on two sides of the arc segment and are disposed in parallel with each other, and the arc segment is arc-shaped; and the first connection segment is fixed to the limiting member (120), and the second connection segment is fixed to the mounting base (340).


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 8641149).
Claim 1, as best understood- Little discloses a self-reset adjusting mechanism, comprising:
a mounting base (52) configured to be connected to a car seat (via posts 22);
an adjusting member (50, 58) rotatably mounted on the mounting base (col. 3: 11-14) and configured to be connected to a car headrest (via cushion support 30);
a first reset member (36) deformably mounted between the adjusting member and the mounting base (fig. 2-3 show the extension 38 of the spring 36 is disposed between the adjusting member at an upper end and the base at a lower end, which is considered sufficient to meet the limitation “mounted between”, the extension applying a 
a limiting member (56) driven by the adjusting member to be rotatably mounted on the mounting base (col. 3: 20-21), and having clamping tables (teeth 60) formed on a side face thereof (fig. 5C) to be selectively engaged with the adjusting member (fig. 5A-C), so that the adjusting member has a lowest position (fig. 5A) and a highest position (fig. 5C) relative to the limiting member; and
a second reset member (62) deformably mounted (col. 3: 34-46) between the limiting member (56) and the mounting base (52) to provide a second recovery force to the limiting member when moved away from the mounting base and a force holding the limiting member in position when the adjusting member is located at the highest position (fig. 5C) relative to the limiting member (col. 4: 19-28);
wherein when the adjusting member is back to the lowest position, the limiting member is moved under influence of the second recovery force (col. 4: 66- col. 5: 2).

Claim 8- Little discloses the self-reset adjusting mechanism according to claim 1, wherein a clamping surface (60) for clamping to the corresponding clamping table (60) is formed at the bottom of the adjusting member (fig. 3, col. 3: 30-33).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little.
Little discloses the self-reset adjusting mechanism according to claim 1, wherein the adjusting member (50, 58) is provided with a special-shaped opening (72); the limiting member (56) is provided with a positioning convex strip (70) extending through the special-shaped opening; and when the adjusting member is clamped to the highest clamping table on the limiting member (fig. 5B), the positioning convex strip is fitted to an inner wall of the special-shaped opening to limit the rotation of the adjusting member.
Little doesn’t teach the reverse configuration wherein the limiting member is provided with a special-shaped opening, and the adjusting member is provided with a positioning convex strip running through the special-shaped opening. However, the claimed orientation is considered an obvious matter of design choice since Little’s mechanism still provides the structural configuration of a positioning convex strip extending through the special-shaped opening, and the resulting function of limiting the rotation of the adjusting member. 
Therefore, it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide an opening in the limiting member and a convex strip on the adjusting member since it has generally been recognized that selecting an alternate reverse configuration of engaging parts yielding the same function as an initial configuration involves only routine skill in the art.
  

Allowable Subject Matter
Claims 12-15 are allowed.
Claims 2-3, 7, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636